DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Claim Rejections - 35 USC § 102	4
A. Claims 1, 9, 11, 13, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0049916 (“Gabrys”).	4
B. Claims 1, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2016/0056105 (“Chan”).	8
C. Claims 1, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0098767 (“Girardie”).	9
IV. Claim Rejections - 35 USC § 103	11
A. Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Girardie.	11
Conclusion	12


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 05/20/2022 is acknowledged. 
Applicant indicates that, by amendment to existing claims, cancellation, and addition of new claims, that claims 1-5, 8, 9, 11-17, and 19-24 read on the elected species, as shown in Fig. 1 (Election filed 05/20/2022, p. 6).  Examiner respectfully disagrees.  
In this regard, each of claims 2 and 14 requires an “encapsulation layer”, which the Instant Application denotes with reference character “26” numerous times in the specification, said encapsulation 26 being associated only with the non-elected species shown in Figs. 2, 3, and 4.  By contrast, the Instant Specification distinguishes the “solder mask layer 18” shown in Fig. 1, from the encapsulation 26 shown in Figs. 2-4 (Instant Specification: ¶¶ 17, 26).  Masks and encapsulation serve different functions and are not—according to the Inventors of the Instant Invention—the same thing, as evidenced by the disclosure.  As such, claim 2, and its dependent claims 3-8 and 21, as well as claim 14 and its dependent claims 15-17, 19, 23, and 24, are drawn to a non-elected species. 
Claims 2-8, 15-17, 19, 21, 23, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 


III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1, 9, 11, 13, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0049916 (“Gabrys”).
With regard to claim 1, Gabrys discloses, generally in Figs. 3A-29D, 
1. (Currently Amended) A semiconductor device package, comprising: 
[1] a substrate 310 having a top surface [¶ 62; Figs. 3A-3D]; 
[2] a first patterned conductive layer 316 [¶ 65] on the top surface of the substrate 310; 
[3] a dielectric layer 330 [¶¶ 72-74] on the top surface of the substrate 310 and covering the first patterned conductive layer 316 [Figs. 7A-7D]; 
[4a] a second patterned conductive layer 340/342 [of contact structures of the inductor, i.e. “metal coil”, as shown in Figs. 14A and 14D; ¶¶ 80-82; Figs. 12A and 12D] including 
[4b] a first portion on the dielectric layer 330 [portion extending above dielectric 330 as shown in Figs. 14A-14D], 
[4c] a second portion within the dielectric layer 330 and 
[4d] a third portion within the dielectric layer 330 and contacting the first patterned conductive layer 316 [e.g. 316C; Figs. 14A-14D]; 
[5] a third patterned conductive layer 334C [of contact structures of the inductor, i.e. “metal coil”, as shown in Figs. 14A and 14D; ¶ 83; Figs. 13A and 13D] on the second patterned conductive layer 340/342 [of contact structures of the inductor, i.e. “metal coil”, as shown in Figs. 14A and 14D]; and
[6] a fourth patterned conductive layer [any one or more of 340, 342, and 334C making the metal coil portion of the inductor as shown in Figs. 4A and 14C] disposed adjacent to the second patterned conductive layer 340/342 [of contact structures of the inductor, i.e. “metal coil”, as shown in Figs. 14A and 14D (supra)], 
[7] wherein the second patterned conductive layer [supra], the third patterned conductive layer [supra] and the fourth patterned conductive layer [supra] form a portion of a 3D inductor structure [a shown in Figs. 29A, 29C, and 29D].  
With regard to features [4] of claim 1, the manner of making the “metal upper structures 374”, including 374C, that is shown in Figs. 26A-26D is shown in Figs. 27A-27D through 29A-29D (¶ 102 et seq.); therefore, the liner layer 376/seed layer 378 reads on the claimed “second patterned conductive layer” 
Bear in mind that the breadth by which the claimed “second patterned conductive layer” and the “third patterned conductive layer” is not limited to that which is shown as the “second patterned conductive layer” 14 and the “third patterned conductive layer” 15 in Fig. 1 of the Instant Application, because there is only a claimed requirement that the “third patterned conductive layer” is “on” “second patterned conductive layer”, thereby also reading on a stack, rather than a liner layer 14 and a fill layer 15.  Nonetheless, Gabrys shows the same configuration of liner 376/378 and fill 374.
This is all of the features of claim 1.
With regard to claim 9, Gabrys further discloses,
9. (Original) The semiconductor device package of claim 1, wherein the second patterned conductive layer 340/342 comprises a seed layer 342 [¶ 82].  
With regard to claim 11, Gabrys further discloses,
11. (Original) The semiconductor device package of claim 1, wherein the fourth patterned conductive layer [any one or more of 340, 342, and 334C making the metal coil portion of the inductor as shown in Figs. 4A and 14C] has a width smaller than a width of the third patterned conductive layer [of contact structures of the inductor, i.e. “metal coil”, as shown in Figs. 14A and 14D; ¶ 83; Figs. 13A and 13D].  
Note that the overhead view in Fig. 14A shows that the width of the contact portions 334C (along line 14D—14D) of the inductor are wider than the coil portions 334C of the inductor (along line 14C—14C).
With regard to claim 22, Gabrys further discloses,
22. (New) The semiconductor device package of claim 1, 
[1] wherein a top surface of the substrate comprises a first region [where inductor, i.e. “coil structure” is formed; ¶¶ 65, 78-79 (Figs. 3A, 11A)] and a second region [where capacitor is formed ¶¶ 49, 55 (Fig. 2B); ¶¶ 65, 78-79 (Figs. 3A-3B, 11A-11B)] distinct from the first region, 
[2a] wherein the first patterned conductive layer 316 comprises 
[2b] a first portion [316S of inductor, i.e. “coil structure”, shown in Figs. 4C-4D (supra)] disposed over the first region and 
[2c] a second portion [316S of capacitor shown in Figs. 4A-4B; ¶ 65] disposed over the second region, 
[3a] wherein the semiconductor device package further comprises: 
[3b] a sixth patterned conductive layer [334S of capacitor shown in Figs. 11A-11B; ¶¶ 78-79] disposed over the second portion [316S of capacitor shown in Figs. 4A-4B; ¶ 65] of the first patterned conductive layer 316; and 
[3c] an insulating layer 330N/330 disposed between the second portion [316S of capacitor shown in Figs. 4A-4B; ¶ 65] of the first patterned conductive layer 316 and the sixth patterned conductive layer [334S of capacitor shown in Figs. 11A-11B; ¶¶ 78-79], 
[3d] wherein the sixth patterned conductive layer [334S of capacitor shown in Figs. 11A-11B; ¶¶ 78-79], the second portion [316S of capacitor shown in Figs. 4A-4B; ¶ 65] of the first patterned conductive layer 316, and the insulating layer 330N/330 form a capacitor [¶¶ 65, 78-79].  


With regard to claim 13, Gabrys discloses,
13. (Currently Amended) A semiconductor device package, comprising: 
[1] a substrate 310 having a top surface [¶ 62; Figs. 3A-3D]; 
[2] a first patterned conductive layer 316 [¶ 65] on the top surface of the substrate 310; 
[3] a dielectric layer 330 [¶¶ 72-74] on the top surface of the substrate 310 and covering the first patterned conductive layer 316 [Figs. 7A-7D]; 
[4a] a second patterned conductive layer 340/342 [of contact structures of the inductor, i.e. “metal coil”, as shown in Figs. 14A and 14D; ¶¶ 80-82; Figs. 12A and 12D] including 
[4b] a first portion on the dielectric layer 330 [portion extending above dielectric 330 as shown in Figs. 14A-14D], 
[4c] a second portion within the dielectric layer 330 and 
[4d] a third portion within the dielectric layer 330; 
[4e] wherein the second portion of the second patterned conductive layer 340/342 [of contact structures of the inductor, i.e. “metal coil”, as shown in Figs. 14A and 14D] is disposed between the first portion and the third portion of the second patterned conductive layer; 
[5] a third patterned conductive layer 334C [of contact structures of the inductor, i.e. “metal coil”, as shown in Figs. 14A and 14D; ¶ 83; Figs. 13A and 13D] on the second patterned conductive layer 340/342 [of contact structures of the inductor, i.e. “metal coil”, as shown in Figs. 14A and 14D]; and 
[6] a fourth patterned conductive layer [any one or more of 340, 342, and 334C making the metal coil portion of the inductor as shown in Figs. 4A and 14C] disposed adjacent to the second patterned conductive layer 340/342 [of contact structures of the inductor, i.e. “metal coil”, as shown in Figs. 14A and 14D (supra)], 
[7] wherein the second patterned conductive layer [supra], the third patterned conductive layer [supra] and the fourth patterned conductive layer [supra] form a portion of a 3D inductor structure [a shown in Figs. 29A, 29C, and 29D], 
[8] wherein the fourth patterned conductive layer [any one or more of 340, 342, and 334C making the metal coil portion of the inductor as shown in Figs. 4A and 14C] has a width smaller than a width of the third patterned conductive layer 334C [of contact structures of the inductor, i.e. “metal coil”, as shown in Figs. 14A and 14D; ¶ 83; Figs. 13A and 13D].  
With regard to feature [8] of claim 13, as discussed above under claim 11, note that the overhead view in Fig. 14A shows that the width of the contact portions 334C (along line 14D—14D) of the inductor are wider than the coil portions 334C of the inductor (along line 14C—14C).
This is all of the features of clam 13.
 
B. Claims 1, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2016/0056105 (“Chan”).
With regard to claim 1 Chan discloses, generally in Figs. 9 and 10,
1. (Currently Amended) A semiconductor device package, comprising: 
[1] a substrate 200 having a top surface [¶ 17]; 
[2] a first patterned conductive layer 224b [¶ 18] on the top surface of the substrate 200; 
[3] a dielectric layer 226/228a [¶¶ 18-19] on the top surface of the substrate 200 and covering the first patterned conductive layer 224b; 
[4a] a second patterned conductive layer 232b/237b [¶¶ 22, 24] including 
[4b] a first portion on the dielectric layer 226/228a [i.e. portion on top surface of 228, as shown in Fig. 9], 
[4c] a second portion within the dielectric layer 226/228a [as shown in Fig. 9] and 
[4d] a third portion within the dielectric layer 226/228a and contacting the first patterned conductive layer 224b [as shown in Fig. 9]; 
[5] a third patterned conductive layer 238b on the second patterned conductive layer 232b/237b; and
[6] a fourth patterned conductive layer 238b disposed adjacent to the second patterned conductive layer 232b/237b [see discussion below], 
[7] wherein the second patterned conductive layer 232b/237b, the third patterned conductive layer 238b and the fourth patterned conductive layer 238b form a portion of a 3D inductor structure [¶¶ 31-32; Fig. 10].  
With regard to features [6] and [7] of claim 1, inasmuch as claim 1 requires the second, third, and fourth patterned conductive layers form “a portion of a 3D inductor structure”, these conductive layers are necessarily physically and electrically connected to each other at some point.  Otherwise, there would be no inductor.  As such, the inductor shown in Fig. 10 of Chan can be arbitrarily divided into (1) the effectively combined second (liner layers 232b/237b) and third (fill layer 238b) patterned conductive structures and (2) the fourth patterned conductive structure, which is consistent with the cross-section of the portion of the 3D inductor structure shown in Fig. 1 of the Instant Application. 
This is all of the features of claim 1.
With regard to claims 9 and 11, Chan further discloses,
9. (Original) The semiconductor device package of claim 1, wherein the second patterned conductive layer 232b/237b comprises a seed layer 237b [¶ 24].  
12. (Original) The semiconductor device package of claim 1, wherein the fourth patterned conductive layer has a height from about 30 µm to about 100 µm [e.g. an actual example of 30 µm thick in ¶¶ 31-32].  
 
C. Claims 1, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0098767 (“Girardie”).
With regard to claim 1 Girardie discloses, generally in Figs. 23-24,
1. (Currently Amended) A semiconductor device package, comprising: 
[1] a substrate 3 having a top surface [¶ 55]; 
[2] a first patterned conductive layer 4 [¶ 56] on the top surface of the substrate 3; 
[3] a dielectric layer 8/10/12a/10a [¶¶ 56, 61, 63, 65; reference character 8 is shown in Fig. 1 but not in Figs. 23-24] on the top surface of the substrate 3 and covering the first patterned conductive layer 4; 
[4a] a second patterned conductive layer [portion of 15/16 beneath copper fill 31; ¶¶ 74-80, 106, 110] including 
[4b] a first portion on the dielectric layer 8/10/12a/10a [i.e. on the top surface of 10a], 
[4c] a second portion within the dielectric layer 8/10/12a/10a [e.g. portion in contact with the sidewalls of the opening in 10/12/12a] and 
[4d] a third portion within the dielectric layer 8/10/12a/10a and contacting the first patterned conductive layer 4; 
[5] a third patterned conductive layer 31 [abstract, ¶¶ 110, 117] on the second patterned conductive layer 15/16; and
[6] a fourth patterned conductive layer 30 [abstract, ¶¶ 110, 117] disposed adjacent to the second patterned conductive layer [portion of 15/16 beneath conductive fill 31; ¶¶ 74-80], 
[7] wherein the second patterned conductive layer [portion of 15/16 beneath conductive fill 31; ¶¶ 74-80], the third patterned conductive layer 31 and the fourth patterned conductive layer 30 form a portion of a 3D inductor structure [title, abstract, ¶¶ 9, 20, 26, 102, 117].  
This is all of the features of claim 1.
With regard to claim 9, Girardie further discloses,
9. (Original) The semiconductor device package of claim 1, wherein the second patterned conductive layer 15/16 comprises a seed layer 16 [¶¶ 76-80].
 
With regard to claim 13, Girardie discloses,
13. (Currently Amended) A semiconductor device package, comprising: 
[1] a substrate 3 having a top surface; 
[2] a first patterned conductive layer 4 on the top surface of the substrate 3; 
[3] a dielectric layer 8/10/12a/10a on the top surface of the substrate 3 and covering the first patterned conductive layer 4; 
[4a] a second patterned conductive layer [portion of 15/16 beneath copper fill 31; ¶¶ 74-80, 106, 110] including 
[4b] a first portion on the dielectric layer 8/10/12a/10a [as shown in Figs. 23-24], 
[4c] a second portion within the dielectric layer 8/10/12a/10a [as shown in Figs. 23-24]and 
[4d] a third portion within the dielectric layer 8/10/12a/10a [as shown in Figs. 23-24], 
[4e] wherein the second portion of the second patterned conductive layer [portion of 15/16 beneath copper fill 31; ¶¶ 74-80, 106, 110] is disposed between the first portion and the third portion of the second patterned conductive layer [as shown in Figs. 23-24]; 
[5] a third patterned conductive layer 31 on the second patterned conductive layer [portion of 15/16 beneath copper fill 31; ¶¶ 74-80, 106, 110]; and 
[6] a fourth patterned conductive layer 30 disposed adjacent to the second patterned conductive layer [portion of 15/16 beneath copper fill 31; ¶¶ 74-80, 106, 110], 
[7] wherein the second patterned conductive layer [portion of 15/16 beneath copper fill 31; ¶¶ 74-80, 106, 110], the third patterned conductive layer 31 and the fourth patterned conductive layer 30 form a portion of a 3D inductor structure [title, abstract, ¶¶ 9, 20, 26, 102, 117], 
[8] wherein the fourth patterned conductive layer 30 has a width smaller than a width of the third patterned conductive layer 31 [as shown in Figs. 20-24].

IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Girardie.  
Claims 12 and 20 read,
12. (Original) The semiconductor device package of claim 1, wherein the fourth patterned conductive layer has a height from about 30 µm to about 100 µm.
20. (Original) The semiconductor device package of claim 13, wherein the fourth patterned conductive layer has a height from about 30 µm to about 100 µm.  
The prior art of Girardie, as explained above, discloses each of the features of claims 1 and 13. 
Girardie states that the height of the fourth conductive pattern 30 is “between 10 and 50 microns, preferably between 20 and 40 microns, depending on the height of the turns of the inductive component” as established by the thickness of the photoresist 25(27) in which the conductive patterns, i.e. “metal turns” 30, 31, is electrodeposited (Girardie: ¶¶ 20, 102, 106, 110; Figs. 18-19).
The thickness range disclosed in Girardie overlaps the claimed thickness range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814